—Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Comptroller, which denied benefits under an option selected pursuant to section 390 of the Retirement and Social Security Law. There is substantial evidence in the record to support the Comptroller’s determination that petitioner’s husband made an informed choice when he elected to receive his retirement benefits under the "Single Life Retirement Allowance” plan (Option zero). Under this plan, petitioner’s husband received the maximum monthly payments during his lifetime and all benefits ceased upon his death which occurred less than two months after his retirement. The election of Option zero by petitioner’s husband was effective when filed with the appropriate official (Matter of Robillard v Levitt, 44 AD2d 611) and not affected by the respondent’s subsequent request for proof of date of birth (Keith v New York State Teachers’ Retirement System, 46 AD2d 938). There is no evidence in the record to support petitioner’s contention that her husband was receiving benefits under section 207-a of the General Municipal Law and thus could not be involuntarily retired. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Larkin and Herlihy, JJ., concur.